In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-18-00319-CR


                        GILBERT MANUEL AGUERO III, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 222nd District Court
                                    Deaf Smith County, Texas
                 Trial Court No. CR-14C038, Honorable Roland D. Saul, Presiding

                                           March 11, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Gilbert Manuel Aguero III, appellant, appeals the trial court’s judgment by which

the court revoked his ten-year community supervision for a 2014 conviction for burglary

of a habitation and sentenced him to nine years’ imprisonment.

      Appointed counsel filed a motion to withdraw and an Anders1 brief in the cause.

Through those documents, counsel certified that, after he diligently searched the record,

the appeal was without merit. Accompanying the brief and motion is a copy of a letter


      1   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
informing appellant of counsel’s belief that there was no reversible error and of appellant’s

right to file a response, pro se. So too did the letter indicate that a digital copy of the

appellate record was provided to appellant. By letter dated February 1, 2019, this Court

also notified appellant of his right to file his own response by March 4, 2019. To date,

appellant has not filed a pro se response.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal, which included the proprietary of a unitary

proceeding upon appellant’s plea of true, the effectiveness of counsel, and the viability of

any argument concerning the severity of the punishment imposed. Counsel provided

analysis and authority to support his conclusion that none of those areas present an

arguable issue for appeal. In addition, we conducted our own review of the record to

assess the accuracy of counsel’s conclusions and to uncover any arguable error pursuant

to In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008), and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991) (en banc). That review led us to agree with counsel’s

assessment, except in two respects.

       First, the trial court’s judgment revoking supervision discloses that appellant was

ordered to pay “Restitution” in the amount of $50.00. However, in orally pronouncing

sentence after adjudicating guilt and convicting appellant, the trial court made no

pronouncement as to restitution.      This is problematic since restitution is a form of

punishment, the assessment of which must be announced in open court when the

defendant is sentenced. See Ortiz v. State, No. 07-18-00283-CR, 2018 Tex. App. LEXIS

9590, at *3 (Tex. App.—Amarillo Nov. 26, 2018, no pet.) (mem. op., not designated for

publication); Sauceda v. State, 309 S.W.3d 767, 769–70 (Tex. App.—Amarillo 2010, pet.



                                             2
ref’d). If it is not so announced, the defendant is entitled to have the restitution order

deleted from the judgment. Burt v. State, 445 S.W.3d 752, 760 (Tex. Crim. App. 2014)

(so recognizing). Because the trial court did not orally direct appellant to pay restitution

as part of his punishment, restitution cannot be assessed via the written judgment.

        Second, and through its judgment, the trial court assessed a fine of $1,500 and

designated court costs as $589. One the same day, it executed an “Order to Withdraw

Funds” providing that appellant

        has of this date been assessed court costs, fees and/or fines and/or restitution in
        the 222nd Judicial District Court of Deaf Smith County, Texas, in the above
        entitled cause in accordance with the sentence imposed as reflected in the
        judgment to which this Order is attached. The Court finds that the offender is
        unable to pay the court costs, fees and/or fines and/or restitution on this date and
        that the funds should be withdrawn from the offender’s Inmate Account. Court
        costs, fees and/or fines and/or restitution have been incurred in the amount of
        $3339.

        From the order’s tenor, we see that the $3,339 sum is comprised of court costs,

fines, and restitution. Subtracting $50 in restitution since its assessment was not orally

pronounced leaves us with the sum of $3,289. Yet, the fine and court costs specified in

the judgment equal $2,089. Given the $1,200 difference, the “Order to Withdraw Funds”

executed on August 21, 2018, necessitates modification to accurately reflect the amount

of fine and court costs due from appellant per the trial court’s judgment.2

        Consequently, we modify the trial court’s judgment to delete reference to the

payment of $50.00 in restitution. TEX. R. APP. P. 43.2(b). The judgment is affirmed as

modified. We also modify the “Order to Withdraw Funds” to reflect that the fine and court


          2 We note also that the trial court made the following orders: 1) “[T]he Court ORDERS Defendant

to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered
by the Court above” and 2) “The Court further ORDERS Defendant to pay all fines, court costs, and
restitution as indicated above.” (Emphasis added). Again, in that same judgment, the trial court designated
court costs as $589 and assessed a $1,500 fine.

                                                    3
costs payable by appellant equal $2,089; as modified, that order is affirmed. Further, we

order the trial court clerk to recalculate appellant’s bill of costs less $1,200 in attorney’s

fees and $50 in restitution, enter an amended bill of costs and an amended withdrawal

notification in accordance with this opinion, deliver the amended notification to the Texas

Department of Criminal Justice, and forward copies of the amended bill of costs and

amended withdrawal notification to appellant. See Carbajal v. State, No. 07-14-00323-

CR, 2015 Tex. App. LEXIS 3458, at *3–4 (Tex. App.—Amarillo Apr. 8, 2015, no pet.)

(mem. op., not designated for publication). Finally, we grant the pending motion to

withdraw.3




                                                                    Brian Quinn
                                                                    Chief Justice


Do not publish.




       3   Appellant has the right to file a petition for discretionary review with the Texas Court of Criminal
Appeals.

                                                       4